PER CURIAM.
On May 20,1975, after hearing on affidavit, the Superior Court granted Maine National Bank summary judgment for a sum of money in an action by the bank against Roger M. Rush. No appeal from that judgment was ever perfected. The bank thereafter petitioned the Maine District Court for a lien on Mr. Rush’s real estate pursuant to 14 M.R.S.A. § 3132, as amended by P.L. 1971, ch. 408, § 1. From an order of the District Court granting the petition for lien, Mr. Rush appealed to Superior Court and, from an adverse ruling there, to this court.
In this appeal, Mr. Rush challenges the validity of the lien order on the ground that the 1975 judgment was invalid, asserting that the legal theory on which the bank recovered was erroneous and that the summary judgment deprived him of a jury trial. Those issues were settled by the entry of judgment from which no appeal was perfected. Collateral attack is not permitted on that judgment, which was rendered by a court having jurisdiction of the parties and the subject matter. See Cianchette v. Verrier, 155 Me. 74, 151 A.2d 502 (1959).
The entry is:
Appeal denied.
DUFRESNE, A. R. J., sat at oral argument as Chief Justice, but retired prior to the preparation of the opinion. He has joined the opinion as Active Retired Justice.
NICHOLS, J., did not sit.